Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 1 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 2 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 3 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 4 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 5 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 6 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 7 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 8 of 9
Case 20-22974-CMB   Doc 35    Filed 10/21/20 Entered 10/21/20 15:00:46   Desc Main
                             Document      Page 9 of 9
